Dr. H. G. Towle,Fresidwt
Texas Stat. Board of Examinersin Optometry
Snyder,Texas

Dear   Sirs                          opinionNo. O-5064
                                     Ro: Rhether person, who is not a
                                         lloensedphyoiolw, who makes
                                         physloalexaminationof persons
                                         for insur8nos0ompUryviolates
                                         medical praotloenot.

        This ls with reference to your recent letterreadingin part
as   follows*

'Recentlythe questionhas come before our Bcerd as to whether or not
a licensedoptometristis qualifiedor allowedto make examtinations
of the ayes, tako blood pressureof a person being examined, and mat-
ters of examinationgenerallyunder the OptomOq.Aot, namely, Chapter
10, Article 4552, RevisedCivil Statutesof Texan, and also whether
or not the fact that ho t&O6 the blood pressureof the person he is'
examiningend examinesthe eyes, not for tho~purposeof fittingglas-
se8 but for the purposeof making a reportto an lnsuranoecbmpany,
would In my way be in violationof the mediaalwaotioo Act, Chapter
6, Artiole 4610, aud also the penal provisionsof the statuteregu-
latingthe praotioeof optometrymd regulatingthe practioeof med-
icine.
"In the partioularoa8e at hand, a lioensedoptometristhas been
offeredemploymentto make examinationsof the ayes for an lnsuranoa
oommy.    In their examinationthay requirethat the blood pressure
b, taken in order to completesaid examination."

      The questionpresented,statedbriefly,is whether one, not a
llosnsodphysician,may make physicaloxamlnationsof personsand
receivepay thorofor,withouttiolatlngany pro+isionof the statutes
regulatingthe praoriooof medicineor optometry.

      No detailedanalysisor disoussionof the variou.?statutesrsg-
ulatingand relatingto the practiceof optometryand medicineIs
neoessaryto show that they do not denouncenor prohibitone, not a
licensedoptometristor physician,from making physloalexaminations
of personsand receivingpey for suoh service.

        Artiols 741 of tho   Penal    Code of Texae provider:
Dr. H. G. Towle, page 2 9015054)



"Any person shall be rogardodas praotioingmedioinowithin the mean-
of this chapter:

"1. Who shall publlolyprofessto be a physioirnor surgeonand shall'
treat or offor to treat arpJdimeaseor disorder,mental or physical,
or any physlclaldeformityor injury,by any systemor method, or to
offoot curesthereof.

"2. Rho shU.1 treat or offer to treat any disoaeeor disorder,mental
or physical,or any physioaldeformityor Injury,by a* aystomor
method, or to affect owes thereofand ohargstherofor,directlyor in-
directly,money or other compensation."

        In prosecutionsfor uulamfullypraotioingmedicine,the above
quoted articleis oontrolling. There Is nothing in such artiole,nor in
any other statuteregulatingthe practiceof medialnoor optometryin
Texrs, prohlbitlngone, not a liaensodphysioianor optometrist,fran
making an examinatonof the eyes, taldngthe blood pressure,or making
physicalexaminationsgenerallyof other persons,and receivingpay for
such servioo.

        YOU are thereforeadvisedthat a registerodoptometristmay
accept employmentto make oxaminationrof pertonm'eyer and to take the
blood pressureof suoh personsand to make phyrioilexaminatioiwgoner-
ally withoutviolatingany provisltinof the statutesregulatingtho
praotioeof optometryand modiolno.

                                          Yours very truly

                                    ATTORNEXGEliXRAL
                                                   OF TEXAS


                                    BY /a/ E.G.  Phur
                                            .  .

                                           E.‘Gi   Ph&
                                            Amlrtmt




APPROVEDWE 2,1943
/8/ Grover SellOI'E                   opinioncommittee
FIRST ASSISTANT                           ByBllB
A~ORN?XGEKERAL                            Chaiman